IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 5:19-cr-00772 co
) 2
Plaintiff, ) JUDGE SOLOMON OLIVER, JR:-
) - 2
v. ) MAGISTRATE JUDGE
) DAVID A, RUIZ
JOE L, FLETCHER, )
) WAIVER OF PRELIMINARY
Defendant. ) HEARING RE: SUPERVISED
) RELEASE VIOLATION
)

I have been advised by my counsel and by the Court of my right under the Federal Rules
of Criminal Procedure to have a preliminary hearing in the above-captioned matter at which the
government would have to establish that there was probable cause to believe that I committed the
violation with which I have been charged.

{ hereby waive my right under the Federal Rules of Criminal Procedure to have such a

preliminary hearing. ;
i Ha

Counsel for Defendant

 

Approved: _s/ Daad 7¢, Rucz
David A. Ruiz
United States Magistrate Judge

Dated: January 28, 2020

 
